SWYGERT, Circuit Judge,
dissenting.
I dissent from the majority’s affirmance of the district court’s order granting judgment after a jury trial presided over by a magistrate. I do so because I do not believe that Congress in the Magistrates Act intended to empower magistrates to assume an adjudicatory function otherwise performed in our Nation only by an Article III judge, and that therefore jurisdiction is lacking. Recognizing that both parties in this civil action consented to a full trial before a magistrate, I note that the parties cannot themselves confer subject matter jurisdiction. Moreover, I have serious doubts about the constitutionality of allowing someone other than an Article III judge to perform a function as traditionally adjudicatory as that of presiding over a full civil trial.
It is important initially to recognize what this case is not. It is not a situation where private parties have agreed between themselves to submit their differences to a private dispute resolution process such as arbitration. Nor is it a case where a party seeks federal court enforcement of the outcome of a private dispute arbitration. It is not even a case where certain matters have been separated out of a federal court action for initial reference to a specialized fact-finder, as in the case of reference to a special master. Rather, this is a case where an officer other than a constitutional judge performed one of the most traditional of judicial functions, that of presiding over a trial (with a jury) on the merits, not in a private capacity or as part of an isolated segment of an action but fully under the aegis of the formal judicial power of the United States as defined in Article III of the Constitution.
It is true that plaintiff’s complaints on appeal challenging the adjudicatory procedure here employed do not lie well with her, inasmuch as she originally consented to the reference to the magistrate. But it is equally true, indeed it is axiomatic, that parties cannot themselves confer subject matter jurisdiction. See, e. g., Mitchell v. Maurer, 293 U.S. 237, 244, 55 S.Ct. 162, 79 L.Ed. 338 (1934); C. Wright, Federal Courts, 17 (3d ed. 1976). Thus, we must look to see if Congress in enacting the Magistrates Act conferred upon United States Magistrates the power to accept jurisdiction and preside over full civil trials.
Perhaps the most thorough analysis of the legislative history of the Magistrates Act prior to its amendments in 1976 was undertaken by Judge Sprecher in his opinion for this court in T.P.O., Inc. v. McMillen, 460 F.2d 348 (7th Cir. 1972). His analysis disclosed an evident concern on the part of Congress not to attempt to devolve upon magistrates responsibilities which were constitutionally judicial in nature.1 The Senate Committee on the Judiciary, for example, evidenced a concern over “ ‘potential abuses of the assignment power by individual judges who, in misguided attempts to expedite the business before them, might unwittingly delegate to magistrates responsibilities that are more properly discharged by the judge.’ ” S.Rep. No. 371, 90th Cong., 1st Sess. 25-27, as quoted in T.P.O., Inc. v. McMillen, supra, 460 F.2d at 357. The Judi*1254ciary Committee also recognized “ ‘that any additional duty assigned to [a] magistrate must be within the bounds of what may be constitutionally performed by a non-article III judicial officer.’ ” Id. Where Congress even arguably encroached upon the judicial sphere of Article III, it bestowed jurisdiction narrowly and specifically, as in the allowance of trial of minor criminal offenses before magistrates. There is no indication that the Congress, by allowing experimentation through appointment of magistrates to such additional duties as are not inconsistent with the Constitution and laws of the United States, intended such a drastic expansion of jurisdiction as would allow a magistrate to sit in place of a judge presiding over a full trial on the merits.
The current version of the Magistrates Act, on which the majority relies, came into existence as the result of amendments passed by Congress in 1976. As was the case with the earlier version of the Act, no explicit language authorizes a magistrate to preside over full civil trials on the merits. The majority nonetheless finds support for this judicial devolution of jurisdiction in section 636(b)(3) of the Act, which allows assignment of “such additional duties as are not inconsistent with the Constitution and laws of the United States.” I believe it is apparent from the legislative history, however, that Congress contemplated these additional duties to be rather administrative in nature2 and never considered the possibility that this section would be read as authorizing a magistrate to do all but enter final judgment in a federal civil trial.
To begin with, the purpose of the amendments to the bill was to clarify and define the additional duties assignable to a magistrate in the discretion of a district court judge. “These additional duties generally relate to the hearing of motions in both criminal and civil cases, including both preliminary procedural motions and certain dis-positive motions.” H.Rep. No. 94-1609, 94th Cong., 2d Sess. 2, reprinted in [1976] U.S.Code Cong. & Admin.News, pp. 6162, 6162 (“H.R.Rep. No. 94-1609”).
Far from expecting either the original Act or its amended version to allow district courts to let magistrates preside at civil trials, it is plain that Congress thought passage of the Act would help free the district court judge from other duties so that he might perform that very function:
It seems to the committee that in 1968 the Congress clearly indicated its intent that the magistrate should be a judicial officer whose purpose was to assist the district judge to the end that the district judge could have more time to preside at the trial of cases having been relieved of part of his duties which required the judge to personally hear each and every pretrial motion or proceeding necessary to prepare a case for trial.
H.R.Rep. No. 94-1609, 6, U.S.Code Cong. & Admin.News 1976, p. 6166. In fact, time and again the House Report accompanying the bill refers to this purpose:
Rather than constituting “an abdication of the judicial function”, it seems to the committee that the use of a magistrate under the provisions of S. 1283, as amended, will further the congressional intent that the magistrate assist the district judge in a variety of pretrial and preliminary matters thereby facilitating the ultimate and final exercise of the adjudicatory function at the trial of the case.
* s}! *
*1255Without the assistance furnished by magistrates in hearing matters of this kind, and others not specifically named, it seems clear to the committee that the judges of the district courts would have to devote a substantial portion of their available time to various procedural steps rather than to the trial itself.
H.R.Rep. No. 94-1609, 7, U.S.Code Cong. & Admin.News 1976, p. 6167. See also H.R. Rep. No. 94-1609, 4. Given these expressions of intention, I believe that interpreting the additional duties clause as intended to allow magistrates to try cases actually frustrates the manifest intent of Congress rather than furthering it. It being Congress’ manifest intent to have district court judges preside at the trial on the merits of district court cases, it is not for courts to alter this congressional allocation of subject matter jurisdiction.
Going beyond their finding that the Magistrates Act allows the devolution of jurisdiction which has here occurred, my colleagues take solace in the view that Article III constitutional concerns are unfounded in the present case, inasmuch as the district court retained its judicial power by completing a de novo review of matters originally passed on by the magistrate before entering final judgment thereon. But this allegedly de novo review actually amounted to little more than an appellate-type check for gross errors.
In T.P.O., Inc. v. McMillen, supra, Judge Sprecher found it appropriate to quote remarks of the late Chief Judge Theodore Levin of the Eastern District of Michigan made in connection with Senate hearings on expanding the jurisdiction of magistrates. Chief Judge Levin spoke about recommendations made to judges by special masters, stating that when a master is appointed, “ ‘you do not get the judge, you get the judicial determination of the master. . I practiced before masters in the Federal court system, and I found to my great disappointment that I received the judgment of the master.’ ” Proposed Federal Magistrates Act of 1966, Hearings on S. 3475 Before the Subcomm. on Improvements in Judicial Machinery of the Senate Comm, on the Judiciary, 89th Cong., 2d Sess. 68-69 (1966), as quoted in T.P.O., Inc. v. McMillen, supra, 460 F.2d at 356 n. 50. The truth of these remarks is borne out here. As described in his own order of June 15, 1978, the district judge merely reviewed the record to determine if the magistrate’s orders were “supported by the evidence and the law applicable thereto.” This is not an independent weighing of each situation as it existed at the time prior to a given ruling (such as the admissibility of proffered evidence) with an independent judgment reached and then matched against that made by the magistrate. That would be de novo. This is instead merely a review to see if there is evidence to support a given conclusion. This is not unlike the “substantial evidence” review given to agency determinations. It is not an exercise of de novo decision making. The district court judge did not exercise that power. He, in fact, devolved it upon the magistrate and retained merely the power to conduct an administrative, appellate review in its broadest sense.
And in allowing a magistrate to preside over a full jury trial on the merits, it could scarcely be otherwise. The jury is factfinder in a federal trial of this sort, and its verdict once reached is not lightly set aside. But that verdict is shaped by what takes place before it, and those events are in significant part controlled by the rulings of the magistrate. Thus, unless the district court judge wishes to upset the jury verdict, he cannot substitute his judgment at a later date for that rendered by the magistrate during trial. He will, of course, be reluctant to do so, and instead will at most check to see if any of the magistrate’s trial rulings are arguably supportable. Having assigned the entire trial to the magistrate, he will be reluctant to take it back to do all over again. The situation is thus hardly conducive to the sort of de novo review my Brothers find to be the saving feature in what appears to me to be an abdication of the judicial function.
*1256Because I do not find any intent on the part of Congress to allow district court judges to abdicate the bench in favor of magistrates in terms of presiding over civil jury trials, I would vacate the judgment in this case and remand it to the district court. Thus, I would not reach the Article III concerns implicated by this practice, and accordingly I will not further lengthen this dissent with my views on them. I would state, however, that I have serious doubts as to the constitutionality of allowing a non-Article III official to perform a traditional, judicial function so central to the exercise of the judicial power of the United States as that of presiding over a federal civil jury trial.

. The Supreme Court in Mathews v. Weber, 423 U.S. 261, 269, 96 S.Ct. 549, 46 L.Ed.2d 483 (1976), also noted this congressional concern, as well as that of the Director of the Administrative Office of the United States Courts and representatives of the Department of Justice. In Mathews, however, the Court was not required to pass on the constitutional questions. Id. at n. 5.


. See Taylor v. Oxford, 575 F.2d 152, 154 (7th Cir. 1978) (footnote omitted):
Section 636(b)(3) permits the assignment of additional duties to a magistrate not inconsistent with the Constitution and laws of the United States. It was anticipated that this subsection would permit innovative experimentation by the courts. However, the examples given in the legislative history, such as review of default judgments and acceptanee of returns of jury verdicts if the judge is unavailable, together with other administrative type functions, such as the appointment of attorneys in criminal cases, strongly suggests the statute’s intended limitations. Innovative experiments may be admirable, and considering the heavy case loads in the district courts, understandable, but experiments must stay within the limitations of the statute.